department of the treasury internal_revenue_service washington d c g tax_exempt_and_government_entities_division may uniform issue list xxxxxxxkxkxx xxxxxkkxxkx legend taxpayer a xxxxxxkxxkx company b xxxxxxxkxxx state c agreement d xxxxxxkkkk xxxxxxkkxkx xxxxxkxxkxk amount xxkxxkxxxkxkx dear xxxxxxxxxx ‘ ‘ this letter is in response to the xxxxxxxxxxx letter as supplemented by correspondence dated xxxxxxxxxx and xxxxxxxxxx submitted on taxpayer a’s behalf by its authorized representative taxpayer a requests a ruling on whether the appointment of a substitute custodian for certain custodial accounts that are subject_to internal_revenue_code code sec_403 pursuant to a business transaction changes the status of such custodial accounts under section dollar_figure or dollar_figure of revproc_2007_71 r b rev_proc taxpayer a makes the following statement of facts and representations under penalties of perjury taxpayer a is a financial_institution with its principal offices in state c taxpayer a is a broker-dealer and investment_advisor registered with the u s securities_and_exchange_commission and a member of the financial_institution regulatory authority and the new york stock exchange taxpayer a has been approved by the internal_revenue_service service as a non-bank trustee under sec_4 e of the income_tax regulations regulations company b is a financial_institution with its principal offices in state c company b has been approved by the service as a non-bank trustee under sec_1 e of the regulations company b is the non-bank trustee of amount code sec_403 custodial accounts accounts the accounts are administered pursuant to agreement d taxpayer a represents that no contributions were made to the accounts after date taxpayer a represents that the accounts are within the parameters of sections dollar_figure or dollar_figure of revproc_2007_71 company b has not established any new code sec_403 accounts since date taxpayer a and company b are engaged in a business transaction pursuant to which company b will resign as custodian of the accounts and pursuant to agreement d taxpayer a will become successor custodian of the accounts taxpayer a represents that all of the terms and conditions set forth in agreement d will continue and will be applied to taxpayer a after it becomes the successor custodian in the same manner as the terms and conditions previously applied to company b in addition taxpayer a represents that the accumulated benefit of each account after the substitution of taxpayer a as custodian will be at least equal to the accumulated benefit immediately before the substitution after the substitution of taxpayer a as custodian the accounts will be subject_to restrictions on distributions that are not less stringent than before the substitution ‘of taxpayer a as custodian the resignation of company b and the subsequent substitution of taxpayer a as custodian does not violate any federal state or local law rule_or_regulation including but not limited to other aspects of code sec_403 and the regulations thereunder not contemplated in this ruling and following the completion of the transaction taxpayer a will assume the responsibilities required as the non-bank trustee of the accounts and adhere to all requirements of sec_1_408-2 of the regulations pertaining to non-bank trustees ruling requested whether the substitution of taxpayer a for company b as custodian of certain b custodial accounts pursuant to the terms of the governing custodial agreements changes the status of such accounts under section dollar_figure or dollar_figure of revproc_2007_71 law code sec_403 provides for the tax deferred treatment of annuity_contracts purchased by certain eligible employers for their employees code sec_403 provides that if the conditions in that section are met amounts contributed to a custodial_account will be treated as amounts contributed to an annuity_contract under code sec_403 on date the service issued final regulations under code sec_403 fr td with a general effective date of date sec_1 b - b of the regulations provides in pertinent part that a contract does not satisfy b unless it is maintained pursuant to a written plan following the issuance of the b regulations the service issued revproc_2007_71 to provide in part guidance with respect to the application of sec_403 to certain contracts issued before date section dollar_figure of revproc_2007_71 provides that in the case of a contract issued after date and before date by an issuer that does not receive contributions under the plan in a year after the contact was issued the contract will not fail to satisfy code sec_403 for the year merely because the contract is not part of a written plan that satisfies sec_1_403_b_-3 of the regulations if the employer makes a reasonable good_faith effort to include the contract as part of the employer's plan that satisfies sec_1_403_b_-3 of the regulations for the purpose of section dollar_figure of revproc_2007_71 a reasonable good_faith effort to include those contracts as part of the employer's plan includes collecting available information concerning those issuers for which purpose the information is not required to be collected for issuers that ceased to receive contributions before date and notifying them of the name and contact information for the person in charge of administering the employer's plan for the purpose of coordinating information necessary to satisfy code sec_403 section dollar_figure of revproc_2007_71 further states that as an alternative to the actions described above a reasonable good_faith effort to include that contract as part of the employer's plan also includes the issuer taking action before making any distribution or loan to the participant or beneficiary which constitutes a reasonable good_faith effort to contact the employer and exchange any information that may be needed in order to satisfy code sec_403 with the person in charge of administering the employer's plan section dollar_figure of revproc_2007_71 provides that in the case of an issuer that holds sec_403 contracts under a b plan but ceases to receive contributions before date for a contract that is for a former employee or beneficiary the contracts continue to be subject_to the requirements of sec_403 and the final b regulations to the extent applicable however pursuant to section dollar_figure of revproc_2007_71 a b plan will not be treated as failing to satisfy the requirements of sec_1 b - b of the regulations if the plan does not include terms relating to those contracts section dollar_figure of revproc_2007_71 further states that if the participant or beneficiary requests a loan in accordance with code sec_72 the relief in that section only applies if the issuer makes such a loan after the issuer has made reasonable efforts to determine whether the participant or beneficiary has in the prior months has any other outstanding loans from qualified_employer plans of the employer taking into account sec_72 and sec_72 and if the participant or beneficiary has had any such loans the highest outstanding balance of such loans during that period section dollar_figure of revproc_2007_71 further states that if the employer is still in existence at the time the issuer is making the loan then reliance on information from the participant or beneficiary about outstanding loans does not constitute reasonable efforts to determine whether the participant or beneficiary has other outstanding loans from plans of the employer - the rules in section dollar_figure apply only with respect to a contract that has been issued before date under a b plan that is held on behaif of a participant who on that date is a former employee of the employer or for a beneficiary the issuer may rely on information from the participant as to whether the participant is a former employee assuming that reliance in that information is not unreasonable given the facts and circumstances conclusion based upon taxpayer a’s representations regarding the accounts the details of the proposed transaction and the terms and conditions of agreement d we conclude that the substitution of taxpayer a for company b as custodian of the accounts pursuant to the terms of agreement d does not change the status of the accounts under section dollar_figure or dollar_figure of revproc_2007_71 the ruling contained in this letter is based upon information submitted by taxpayer a and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling assumes that all other applicable_requirements of code sec_403 and the regulations are met with respect to the accounts this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxx at x_ please address all correspondence to xxxxxxxxxx copies of this letter have been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours daz ll mae yh a donzelttittlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxxxxxxx power_of_attorney
